Exhibit 10.1
GIBRALTAR INDUSTRIES, INC.
MANAGEMENT STOCK PURCHASE PLAN
 
Second Amendment and Restatement
 
     Effective as of May 19, 2005, Gibraltar Industries, Inc., a Delaware
corporation with offices at 3556 Lake Shore Road, Buffalo, New York (the
“Company”) established the Gibraltar Industries, Inc. 2005 Equity Incentive Plan
(the “Omnibus Plan”) to enable the Company to grant awards of equity based
compensation to its employees and to non-employee directors, consultants and
service providers.
     In addition, effective as of May 19, 2005, the Company established the
Gibraltar Industries, Inc. Management Stock Purchase Plan (the “Plan”) to set
forth a uniform set of principals under which certain of the Company’s
management employees would be permitted to purchase Restricted Stock Units which
the Company is authorized to issue pursuant to the Omnibus Plan.
     Pursuant to the terms of the Plan and the Omnibus Plan, the Plan is to be
treated as an instrument evidencing the grant of an Award under the Omnibus
Plan.
     Effective as of December 18, 2006, the Company adopted a First Amendment
and Restatement of the Plan to permit the Company’s non-Employee Directors to
elect to defer their receipt of their Director Fees and to have Restricted Stock
Units credited to an Account established for their benefit under the Plan in
lieu of their receipt of their Director Fees and to make certain other technical
changes.
     The Company now desires to amend and restate the Plan, effective as of
December 31, 2008, to permit the Company’s Eligible Employees to elect to defer
receipt of their Base Salary and to have Restricted Stock Units credited to an
Account established for their benefit under the Plan in lieu of their receipt of
their Base Salary effective for Plan years beginning January 1, 2009 and
thereafter, to provide the Company greater flexibility with respect to the
amount of the Bonus that can be deferred by an Eligible Employee, to provide the
Company greater flexibility with respect to the number of Matching Units to be
credited to the Accounts established for the benefit of Eligible Employees, to
conform the terms of the Plan to the requirements of Section 409A of the Code
and to make certain other technical changes.
     In connection with the foregoing, the Company hereby adopts the following
as the Second Amendment and Restatement of the Gibraltar Industries, Inc.
Management Stock Purchase Plan effective as of December 31, 2008.

 



--------------------------------------------------------------------------------



 



ARTICLE 1.
DEFINITIONS
     The following words and phrases, when used in this Plan, shall have the
following meanings, unless a different meaning is plainly required by the
context:
     1.01 Account means the account or accounts established and maintained by
the Committee for each Participant to reflect the number of Restricted Units
allocated to the Participant and to reflect the amount which is payable to such
Participant under the terms of this Plan.
     1.02 Affiliate means any corporation under common control with the Company
within the meaning of Internal Revenue Code Section 414(b) and any trade or
business (whether or not incorporated) under common control with the Company
within the meaning of Internal Revenue Code Section 414(c).
     1.03 Annual Bonus Plan means the Gibraltar Industries, Inc. Annual
Incentive Compensation Plan as adopted by the Board of Directors on November 30,
2004.
     1.04 Beneficiary means any person, firm, corporation, trust or other entity
designated, in writing, by a Participant to receive any payment or distribution
required to be made under this Plan upon or after the Participant’s death, or if
none, his or her spouse, or, if neither, his or her estate.
     1.05 Applicable Interest Rate means, for each Plan Year, an annual rate of
interest equal to the sum of: (a) two percent (2%); and (b) the average of the
annualized rates of interest payable on ten (10) year U.S. Treasury Notes, as
reported by the Federal Reserve Board on a weekly average basis for the four
weeks in which January 1, April 1, July 1 and October 1 of the Plan Year occur.
     1.06 Base Salary means an amount equal to the total salary or wages paid or
payable by an Employer to an Eligible Employee at the Eligible Employee’s
regular rate for services actually rendered during a calendar year excluding
commissions, overtime and bonuses for any such calendar year.
     1.07 Base Salary Deferral Unit means each Restricted Unit which is
allocated to the Account of a Participant that is an Eligible Employee pursuant
to the provisions of Section 4.04.
     1.08 Board of Directors means the Board of Directors of the Company.
     1.09 Bonus means the amount, if any, payable to an Eligible Employee under
the terms of the Annual Bonus Plan for services rendered by the Eligible
Employee to the Company or any Affiliate of the Company for a calendar year. The
determination of the Committee of the amount of an Eligible Employee’s Bonus
within the meaning of the foregoing shall be conclusive.

2



--------------------------------------------------------------------------------



 



     1.10 Bonus Deferral Unit means each Restricted Unit which is allocated to
the Account of a Participant that is an Eligible Employee pursuant to the
provisions of Section 4.04.
     1.11 Cause means that the Committee has determined (and provided the
Eligible Employee a written statement of its determination) that the Eligible
Employee has engaged in egregious acts or omissions which have resulted in
material injury to the Company and its business.
     1.12 Change in Control means the occurrence of any of the following:
          (a) During any twelve-consecutive month period, any “person” or group
of persons (within the meaning of Section 13(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) other than the Company, an Affiliate
of the Company, an employee benefit plan sponsored by the Company or any one or
more members of the Lipke family becomes the “beneficial owner” (as defined in
section 13(d) of the Exchange Act) of thirty five percent (35%) or more of the
then outstanding voting stock of the Company through a transaction which has not
(or a series of transactions which have not) been arranged by or consummated
with the prior approval of the Board of Directors; or
          (b) a majority of the members of the Board of Directors is replaced
during any consecutive twelve-month period by Directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
prior to the date of appointment or election; or
          (c) the Company enters into a Merger Sale Agreement; provided however,
that the entry into a Merger Sale Agreement shall only be deemed a “Change in
Control” if the Eligible Employee’s employment with or service to the Company
and all of its Affiliates is terminated by his Employer without Cause or by the
Eligible Employee for a Good Reason, in each case, at any time during the period
beginning on the date the Merger Sale Agreement is executed and ending on the
date the transaction contemplated by the Merger Sale Agreement is consummated;
or
          (d) the consummation of a Merger Sale.
     1.13 Common Stock means the common stock (par value $0.01 per share) of the
Company.
     1.14 Committee means: (a) with respect to any Eligible Employee that is an
Executive Officer, the Board of Directors upon the recommendation of the
Compensation Committee of the Board of Directors; (b) with respect to any
non-Employee member of the Board of Directors, the Board of Directors upon the
recommendation of the Compensation Committee of the Board of Directors; and (c)
with respect to any Eligible Employee that is not an Executive Officer, the
administrative committee appointed to administer this Plan pursuant to
Section 9.01 hereof.
     1.15 Compensation means an amount equal to the total salary or wages paid
or payable by an Employer to an Eligible Employee at the Eligible Employee’s
regular rate for

3



--------------------------------------------------------------------------------



 



services actually rendered including commissions, overtime and bonuses (whether
or not any such salary, wages, commissions, overtime or bonus is actually paid
to the Eligible Employee as a result of the Eligible Employee’s election to
defer receipt of such compensation) but excluding the amount of any
contributions allocated to the account of the Eligible Employee under the terms
of the Gibraltar 401(k) Plan and the amount of any other contributions or
benefits made to or for the benefit of any Eligible Employee under any qualified
or non-qualified pension, profit sharing, insurance, hospitalization or other
plan or policy maintained by the Company for the benefit of any such Eligible
Employee. The decision of the Committee as to what constitutes Compensation
within the meaning of the foregoing definitions shall be conclusive.
     1.16 Deferred Compensation Election Form means the form which an Eligible
Employee is required to execute and deliver to the Committee in order to defer
his receipt of any portion of his Base Salary and/or in order to defer his
receipt of any portion of his Bonus. If an Eligible Employee desires to defer
any portion of his Base Salary, the Eligible Employee must execute and deliver a
Deferred Compensation Election Form to the Committee no later than December 31
of the calendar year immediately preceding the calendar year in which the Base
Salary of the Eligible Employee which is to be deferred would be payable to the
Eligible Employee for services rendered. If an Eligible Employee desires to
defer any portion of his Bonus, the Eligible Employee must execute and deliver a
Deferred Compensation Election Form to the Committee no later than June 30 of
the Plan Year in which the Eligible Employee performs the services for the
Company and its Affiliates that would result in payment to the Eligible Employee
(in the following Plan Year) of a Bonus. The Deferred Compensation Election Form
shall specify the portion, if any, of the Base Salary of an Eligible Employee
which the Eligible Employee is electing to defer and the portion, if any of the
Bonus of an Eligible Employee which the Eligible Employee elected to defer and
shall contain such other information as may be determined by the Committee in
its discretion.
     1.17 Deferred Director Fee Election Form means the form which an Eligible
Director is required to execute and deliver to the Committee in order to defer
his receipt of all or any portion of his Director Fees, which form shall be
delivered to the Committee: (a) in the first year that the Eligible Director
becomes eligible to defer his receipt of any portion of his Director Fees, no
later than thirty (30) days following the date that the Eligible Director
becomes eligible to defer his receipt of his Director Fees; and (b) with respect
to any Director Fees which are to be deferred by an Eligible Director for a
calendar year following the calendar year in which the non-Employee Director
first becomes eligible to defer his Director Fees, no later than December 31 of
the calendar year ending immediately prior to the calendar year in which any
portion of the Eligible Director’s Fees is to be deferred.
     1.18 Director Fees means the total cash amount payable to a non-Employee
Director in connection with the services he provides to the Company as a member
of the Board of Directors, including, but not limited to, the non-Employee
Director’s Retainer Fee, any fees payable in connection with the attendance by
such non-Employee Director at any meetings of the Board of Directors or any
committee of the Board of Directors and any fees payable in connection with
duties performed by any such non-Employee Director as chairman of any committee
of the Board of Directors. The term Director Fees shall not include any awards
of restricted stock, stock options or other equity based compensation paid to
non-Employee Directors.

4



--------------------------------------------------------------------------------



 



     1.19 Director Fee Deferral Units means each Restricted Unit which is
allocated, pursuant to the provisions of Section 5.03, to the Account of a
Participant that is an Eligible Director. The term Director Fee Deferral Unit
shall include Retainer Fee Deferral Units credited to the Account of a
Participant that is an Eligible Director.
     1.20 Eligible Director means each non-Employee member of the Board of
Directors.
     1.21 Eligible Employee means each Employee who has been determined by the
Committee to be eligible for participation in this Plan. Any determination by
the Committee that an Employee is an Eligible Employee shall be conclusive and
binding on all persons.
     1.22 Employee means each individual engaged in rendering services to an
Employer for wages as defined in Section 3121(a) of the Code.
     1.23 Employer means the Company and each Affiliate of the Company.
     1.24 Executive Officer means: (a) the Company’s Chief Executive Officer;
(b) the Company’s President; (c) the Company’s principal financial officer;
(d) the Company’s principal accounting officer; (e) any Vice President of the
Company who is in charge of a principal business unit, division or function;
(f) any other officer of the Company who performs a policy making function for
the Company; (g) any officer of any Affiliate who performs policy making
functions for the Company; and (h) any other person who performs policy making
functions for the Company
     1.25 Fair Market Value means: (a) for purposes of determining the value of
one Share of Common Stock in connection with the calculation of the number of
Units to be credited to the Account of an Eligible Employee as of the end of any
calendar quarter to reflect the Eligible Employee’s deferral of his receipt of
any portion of his Base Salary, the average of the closing prices of a Share of
Common Stock as reported by the NASDAQ National Market System on each business
day which occurs during the calendar quarter ending on the date as of which such
Units are to be credited to the Eligible Employee’s Account; (b) for purposes of
determining the value of one Share of Common Stock in connection with the
calculation of the number of number of Matching Units to be credited to the
Account of a Participant as of the end of any calendar quarter, the average of
the closing prices of a Share of common Stock as reported by the NASDAQ National
Market System on each business day which occurs during the calendar quarter
ending on the date as of which such Matching Units are to be credited to the
Participant’s Account; (c) for purposes of determining the value of one Share of
Common Stock in connection with the calculation of the amount of any
distributions to be made upon the occurrence of a Change in Control, the closing
price of a Share of Common Stock as reported by the NASDAQ National Market
System on the day immediately preceding the date the Change in Control occurs;
and (d) for all purposes other than the purposes described in Section 1.25(a),
(b) and (c) above, the average of the closing prices of a Share of Common Stock
as reported by the NASDAQ National Market System on each of the two hundred
(200) consecutive trading days immediately preceding the date as of which the
determination of Fair Market Value is to be made.

5



--------------------------------------------------------------------------------



 



     1.26 Good Reason means that: (a) the Eligible Employee’s annual Base Salary
and/or annual Bonus is reduced or any other material compensation or benefit
arrangement for the Eligible Employee is materially reduced (and such reduction
is unrelated to the Company’s, a Company Affiliate’s or the Eligible Employee’s
performance); (b) the Eligible Employee’s duties or responsibilities are
negatively and materially changed in a manner inconsistent with the Eligible
Employee’s position (including status, offices, titles and reporting
requirements) or authority; (c) the Company requires the Eligible Employee’s
work location or residence to be relocated more than 50 miles from its location
as of the date the Merger Sale Agreement is executed; or (d) the Company or its
successor fails to offer the Eligible Employee a position after the Change in
Control comparable to that held by the Eligible Employee immediately prior to
the Change in Control.
     1.27 Internal Revenue Code, Code and IRC each mean the Internal Revenue
Code of 1986, as amended.
     1.28 Key Employee means any Employee who, at any time during the Plan Year
is: (a) a five percent (5%) owner of the Company; (b) a one percent (1%) owner
of the Company having annual Compensation from his Employer of more than
$150,000; or (c) an officer of the Employer having annual Compensation which is
greater than $130,000, adjusted for inflation at the same time and in the same
manner that adjustments to contributions and benefits under a tax qualified
retirement plan are made under Section 415(d) of the Internal Revenue Code;
provided that, the base period for making any such adjustment shall be the
calendar quarter beginning July 1, 2001 and any increase in such Compensation
which is not a multiple of $5,000 shall be rounded to the next lower multiple of
$5,000. For purposes of Section 1.28(c) above, no more than fifty (50) Employees
shall be treated as officers.
     1.29 Matching Percentage means the percentage determined and established by
the Committee for each Eligible Employee and used for purposes of calculating
the number of Matching Units to be credited to the Account of the Eligible
Employee, which percentage: (a) with respect to the amount of the Base Salary
which is deferred by an Eligible Employee shall be an amount which is up to
fifty percent (50%) of the amount of the Base Salary which has been deferred by
an Eligible Employee; and (b) with respect to the amount of any Bonus which is
deferred by an Eligible Employee shall be an amount which is: (i) up to one
hundred percent (100%) for the first fifty percent (50%) of the amount of the
Bonus which has been deferred by an Eligible Employee; and (ii) up to fifty
percent (50%) for the second fifty percent (50%) of the amount of the Bonus
which has been deferred by an Eligible Employee. The amount of an Eligible
Employee’s Matching Percentage will be specified in the Deferred Compensation
Election Form which the Eligible Employee is required to execute and deliver in
connection with his deferral of any portion of his Base Salary and/or Bonus.
     1.30 Matching Units means: (a) Restricted Units allocated to the Account of
an Eligible Employee pursuant to Section 6.01 hereof and having an aggregate
value, determined as of the date Base Salary Deferral Units are allocated to the
Eligible Employee’s Account, equal to: (i) the amount of the Base Salary
deferred by the Eligible Employee; multiplied by (ii) the

6



--------------------------------------------------------------------------------



 



Matching Percentage applicable to the Eligible Employee’s deferral of his Base
Salary; (b) Restricted Units allocated to the Account of an Eligible Employee
pursuant to Section 6.01 hereof and having an aggregate value, determined as of
the date Bonus Deferral Units are allocated to the Eligible Employee’s Account,
equal to: (i) the amount of the Bonus deferred by the Eligible Employee;
multiplied by (ii) the Matching Percentage applicable to the Eligible Employee’s
deferral of his Bonus; and (c) Restricted Units allocated to the Account of an
Eligible Director pursuant to Section 6.01 hereof (to reflect Retainer Fee
Deferral Units allocated to such Eligible Director’s Account pursuant to
Section 5.03).
     1.31 Maximum Deferral Percentage means: (a) when used with respect to an
Eligible Employee’s Base Salary, the maximum percentage of the Eligible
Employee’s Base salary which the Eligible Employee is eligible to defer his
receipt of; and (b) when used with respect to an Eligible Employee’s Bonus, the
maximum percentage of the Eligible Employee’s Bonus which the Eligible Employee
is eligible to defer his receipt of, each of which percentages shall be
established by the Committee for each eligible Employee, in its discretion. The
amount of an Eligible Employee’s Maximum Deferral Percentage will be specified
in the Deferred Compensation Election Form which the Eligible Employee is
required to execute and deliver in connection with his deferral of any portion
of his Base Salary and/or Bonus.
     1.32 Merger Sale means the consolidation, merger, or other reorganization
of the Company, other than: (a) any such consolidation, merger or reorganization
of the Company in which holders of Common Stock immediately prior to the earlier
of: (i) the Board of Director’s approval of such consolidation, merger or other
reorganization; or (ii) the date of the stockholders meeting in which such
consolidation, merger or other reorganization is approved, continue to hold more
than seventy percent (70%) of the outstanding voting securities of the surviving
entity immediately after the consolidation, merger, or other reorganization; and
(b) any such consolidation, merger or other reorganization which is effected
pursuant to the terms of a Merger Sale Agreement which provides that the
consolidation, merger or other reorganization contemplated by the Merger Sale
Agreement will not constitute a Change in Control for purposes of this Plan.
     1.33 Merger Sale Agreement means an agreement between the Company and any
one or more other persons, firms, corporations or other entities (which are not
Affiliates of the Company) providing for a consolidation, merger or other
reorganization in which the holders of Common Stock of the Company immediately
prior to the Company’s execution of such agreement do not hold more than seventy
percent (70%) of the outstanding voting securities of the surviving entity
immediately after the consummation of the consolidation, merger, or other
reorganization contemplated by such agreement.
     1.34 Participant means each Eligible Employee and each Eligible Director
who becomes a participant in the Plan pursuant to Article 3.
     1.35 Plan means this non-qualified plan of deferred equity based incentive
compensation known as the Gibraltar Industries, Inc. Management Stock Purchase
Plan.

7



--------------------------------------------------------------------------------



 



     1.36 Plan Year means the twelve (12) consecutive month period beginning
January 1, 2005 and each twelve (12) consecutive month period beginning on each
January 1 thereafter.
     1.37 Restricted Unit means each Unit (whether a Base Salary Deferral Unit,
a Bonus Deferral Unit, a Director Fee Deferral Unit or a Matching Unit) credited
to the Account of a Participant and any additional units which may be credited
to a Participant’s Account with respect to such Units pursuant to the provisions
of Section 6.03 hereof.
     1.38 Restricted Stock means Shares which have been granted pursuant to the
Omnibus Plan subject to specified restrictions on the transferability of such
Shares.
     1.39 Retainer Fee means the annual amount payable by the Company to a
non-Employee Director as a retainer for his services as a member of the Board of
Directors excluding amounts: (a) paid to the non-Employee Director: (i) for
attendance at meetings of the Board of Directors; (ii) for attendance at
meetings of any committee of the Board of Directors; (iii) to serve as a
chairman of any Committee of the Board of Directors; (b) attributable to awards
of Restricted Stock or any other equity interest in the Company;
(c) attributable to the vesting of shares of Restricted Stock of the Company; or
(d) the exercise of any options to purchase Shares.
     1.40 Retainer Fee Deferral Unit means each Restricted Unit which is
allocated, pursuant to the provisions of Section 5.03 to the Account of a
Participant that is an Eligible Director and reflects the portion, if any, of
the Retainer Fee which has been deferred by the Eligible Director.
     1.41 Share means a share of Common Stock.
     1.42 Unit means a unit of measurement equivalent to one Share, with none of
the attendant rights of a shareholder of such Share, (including among the rights
which the holder of a Unit does not have are the right to vote such Share and
the right to receive dividends thereon), except to the extent otherwise
specifically provided herein.
ARTICLE 2.
OVERVIEW OF PLAN OPERATION
     2.01 General Description of Plan Operation. In general, the Plan will be
operated in the manner described in this Section 2.01. The more specific
provisions relating to the Plan and its operation are contained in the remaining
Articles of this Plan.
          (a) Individual Employees will be selected for participation in the
Plan by the Committee. The Committee will provide written notice to each
Employee that is selected for participation on the Plan. Each non-Employee
Director will, by virtue of such status, be eligible to participate in the Plan.
          (b) If an Employee is selected for participation in the Plan the
Employee will be entitled to defer receipt of up to twenty-five percent (25%) of
the Base Salary that the

8



--------------------------------------------------------------------------------



 



Employee is entitled to receive and up to one hundred percent (100%) of the
Bonus that the Employee is entitled to receive under the Annual Bonus Plan. The
Maximum Deferral Percentage of each Employee that is selected for participation
in the Plan will be specified in the written notice which is provided to the
Employee of his selection for participation in the Plan. In addition, each
Eligible Director will be entitled to defer up to one hundred percent (100%) of
his Director Fees.
          (c) Due to applicable tax rules: (i) an Eligible Employee that elects
to defer any portion of his Base Salary must file his election to defer any
portion of his Base Salary with the Committee no later than December 31 of the
calendar year immediately preceding the calendar year in which the Base Salary
which he is electing to defer will be paid; (ii) an Eligible Employee that
elects to defer his receipt of payment of all or any portion of his Bonus must
file his election to defer a portion of his Bonus with the Committee no later
than June 30 of the calendar year in which he performs the services which will
give rise to his entitlement to payment of the Bonus to be deferred; and
(iii) an Eligible Director that elects to defer any portion of his Director Fees
must file his election to defer any portion of his Director Fees with the
Committee no later than December 31 of the calendar year immediately preceding
the calendar year in which the Director Fees which he is electing to defer will
be paid.
          (d) If an Eligible Employee elects to defer his receipt of payment of
a portion of his Base Salary, at the time his Base Salary is payable (which is
in the calendar year following the calendar year in which he makes his election
to defer his Base Salary), the portion of his Base Salary which he has elected
to defer will not be paid to him and, instead, the Committee will, at the end of
each calendar quarter, credit an Account which will be established for his
benefit with a number of Restricted Units equal to the number of Shares he could
have purchased using the portion of his Base Salary which was deferred for the
calendar quarter at a price per Share equal to the Fair Market Value of a Share
determined as of the end of the applicable calendar quarter.
          (e) If an Eligible Employee elects to defer his receipt of payment of
all or any portion of his Bonus, at the time his Bonus is payable (which is in
the calendar year following the calendar year in which he performs the services
giving rise to his entitlement to payment of a Bonus), the portion of his Bonus
which he has elected to defer will not be paid to him and, instead, the
Committee will credit an Account which will be established for his benefit with
a number of Restricted Units equal to the number of Shares he could have
purchased using the deferred portion of his Bonus at a price per Share equal to
the Fair Market Value of a Share on the date he receives (or would have
received) payment of his Bonus.
          (f) If an Eligible Director elects to defer his receipt of payment of
any portion of his Director Fees, on each date that he is entitled to payment of
any portion of his Director Fees, whether attributable to Retainer Fees, fees
for attendance at meetings of the Board of Directors or any committee thereof,
or any other fees, a portion (stated as a percentage) of his Director Fees which
he has elected to defer will not be paid to him and, instead, the Committee will
credit an Account which will be established for his benefit with a number of
Restricted Units equal to the number of Shares he could have purchased using the
deferred portion of his Director Fees at a price per Share equal to the Fair
Market Value of a Share determined as of the

9



--------------------------------------------------------------------------------



 



date Director Fee Deferral Units are to be allocated to the Director’s Account
as provided for in the Deferred Director Fee Election Form.
          (g) In addition to the Base Salary Deferral Units that are credited,
as described in (d) above, to the Account of a Participant that is an Eligible
Employee, at the same time that Base Salary Deferral Units are credited to such
Eligible Employee’s Account, the Committee will credit the Eligible Employee’s
Account with an additional number of Restricted Units (Matching Units) which
have an aggregate Fair Market Value, determined as of the date that Base Salary
Deferral Units are credited to the Account of the Eligible Employee, equal to
the total amount of the Base Salary which was deferred by the Eligible Employee
during the calendar quarter which ends on the date that Base Salary Deferral
Units are credited to the Participant’s Account, multiplied by the Matching
Percentage applicable to the Eligible Employee’s deferral of his Base Salary.
Similarly, in addition to the Bonus Deferral Units that are credited, as
described in (e) above, to the Account of a Participant that is an Eligible
Employee, at the same time that Bonus Deferral Units are credited to such
Eligible Employee’s Account, the Committee will credit the Eligible Employee’s
Account with an additional number of Restricted Units (Matching Units) which
have an aggregate Fair Market Value, determined as of the date that Bonus
Deferral Units are credited to the Account of the Eligible Employee, equal to
the total amount of the Bonus which was deferred by the Eligible Employee
multiplied by the Eligible Employee’s Matching Percentage.
          (h) In addition to the Director Fee Deferral Units credited to the
Account of a Participant that is an Eligible Director as described in (f) above,
at the same time that Director Fee Deferral Units are credited to such Eligible
Director’s Account, the Committee will credit the Eligible Director’s Account
with an additional number of Matching Units equal to the number of Retainer Fee
Deferral Units, if any, credited to the Eligible Director’s Account.
          (i) The total value of the Restricted Units credited to the Account of
a Participant that is an Eligible Employee will not be distributable to the
Eligible Employee until the Eligible Employee’s employment is terminated or, if
earlier, the date a Change in Control occurs. However, if the Eligible
Employee’s employment is terminated before he has attained age sixty (60), the
Matching Units credited to the Eligible Employee’s Account will be forfeited and
the amount which is distributable to the Eligible Employee will only consist of
an amount equal to the value of the Bonus Deferral Units and/or the Base Salary
Deferral Units credited to the Eligible Employee’s Account.
          (j) The total value of the Restricted Units credited to the Account of
a Participant that is an Eligible Director will not be distributable to the
Eligible Director until the date on which the Eligible Director’s status as a
member of the Board of Directors is terminated or, if earlier, the date a Change
in Control occurs. However, if the Eligible Director’s status as a member of the
Board of Directors is terminated before he has attained age sixty (60), the
Matching Units credited to the Eligible Director’s Account will be forfeited and
the amount which is distributable to the Eligible Director will only consist of
an amount equal to the value of the Retainer Fee Deferral Units credited to the
Eligible Director’s Account.

10



--------------------------------------------------------------------------------



 



          (k) At the time a Participant becomes entitled to a distribution, the
number of Restricted Units credited to the Participant’s Account (and not
forfeited) will be converted (hypothetically and for accounting purposes only)
to a cash amount equal to the total number of Restricted Units credited to the
Participant’s Account (and not forfeited) multiplied by the Fair Market Value of
one Share determined as of the date the Participant becomes entitled to a
distribution. However, as indicated in Sections 2.01(i) and (j) above, if the
Participant’s employment or status as a member of the Board of Directors is
terminated before he has attained at least age sixty (60), the total number of
Restricted Units which are credited to the Participant’s Account will not
include any Matching Units.
          (l) If the Participant is entitled to a distribution because his
employment has been terminated or his status as a member of the Board of
Directors has been terminated, the cash value of the Participant’s Account will
be distributed to the Participant in five (5) substantially equal annual
payments beginning in the month of January following the date the Participant’s
employment is terminated and continuing in each subsequent January thereafter
until the full value of the Participant’s Account has been distributed. The
installment payments required to be made to the Participant as described above
in this Section 2.01(l) shall be paid in cash less applicable withholding taxes.
          (m) During the period between the date the Participant’s Account is
converted to cash and the date the entire value of the Participant’s Account is
distributed, the value of the Account shall be increased by interest at an
annual rate equal to the Applicable Interest Rate, compounded annually.
          (n) If a Participant is entitled to a distribution because a Change in
Control has occurred, on the date such Change in Control occurs, each
Participant shall be paid an amount, in one lump sum payment less applicable
withholding taxes, equal to the total number of Restricted Units credited to the
Participant’s Account multiplied by the Fair Market Value of one Share
determined as of the date on which the Change in Control occurs.
ARTICLE 3.
PARTICIPATION
     3.01 Commencement of Participation by Eligible Employees. As soon as
possible after the Committee determines that an Employee has become an Eligible
Employee, the Committee shall deliver a written notice to such Employee
informing him that he is eligible to become a Participant in this Plan and that
he will become a Participant in this Plan upon his execution and delivery to the
Committee of a Deferred Compensation Election Form. If an Employee receives a
written notice from the Committee that he is eligible to become a Participant in
the Plan and the Employee does not execute and deliver a Deferred Compensation
Election Form to the Committee within the time period provided for by the
Committee, the Employee shall not thereafter be eligible to become a Participant
in the Plan with respect to any subsequently payable Base Salary or Bonus
unless, prior to the time that the Employee must deliver a Deferred Compensation
Election form to the Committee with respect to such subsequently payable Base
Salary or Bonus, the Committee provides the Employee written notice that he is
eligible to become a Participant in the Plan with respect to any such

11



--------------------------------------------------------------------------------



 



subsequently payable Bonus or Base Salary, prior to the time that the Employee
must deliver a Deferred Compensation Election Form to the Committee with respect
to such subsequently payable Bonus or Base Salary.
     3.02 Deferred Bonus and Base Salary Election Form. The Committee shall
provide each Eligible Employee with a Deferred Compensation Election Form within
a reasonable period of time before December 31 of each year the Eligible
Employee is entitled to defer his receipt of a portion of his Base Salary and/
or Bonus. The Deferred Compensation Election Form provided to each Eligible
Employee shall specify the amount of the Base Salary and/or Bonus that the
Eligible Employee is electing to defer and the Eligible Employee’s Matching
Percentage.
     3.03 Commencement of Participation by Eligible Directors. Each Eligible
Director shall be eligible to become a Participant in this Plan at any time and
shall become a Participant in the Plan upon his execution and delivery to the
Committee of a Deferred Director Fee Election Form within the time provided for
by the Committee.
     3.04 Termination of Participation. Each individual that becomes a
Participant in the Plan shall continue to participate until the full value of
his Account has been distributed to him or his Beneficiary.
ARTICLE 4.
DEFERRALS OF BASE SALARY AND BONUSES
     4.01 Base Salary Deferrals. Each Eligible Employee shall be entitled to
defer his or her receipt of a portion of his or her Base Salary by executing and
delivering a Deferred Compensation Election Form to the Committee within the
time provided for by Section 4.03 hereof. An Eligible Employee’s election to
defer any portion of his Base Salary shall become irrevocable upon his delivery
to the Committee of his executed Deferred Compensation Election Form. The amount
of the Maximum Deferral Percentage applicable to the Eligible Employee’s
election to defer any portion of his Base Salary shall be set forth in the
Deferred Compensation Election Form. Notwithstanding anything to the contrary
contained in this Plan, the Maximum Deferral Percentage applicable to the
aggregate amount of the Base Salary which any Participant shall be permitted to
defer his receipt of for any Plan Year, shall be equal to twenty-five percent
(25%) of the Base Salary payable to the Participant.
     4.02 Bonus Deferrals. Each Eligible Employee shall be entitled to defer his
or her receipt of all or any portion of his or her Bonus by executing and
delivering a Deferred Compensation Election Form to the Committee within the
time provided for by Section 4.03 hereof. An Eligible Employee’s election to
defer all or any portion of his Bonus shall become irrevocable upon his delivery
to the Committee of his executed Bonus and Base Salary Deferral Election Form.
The amount of the Maximum Deferral Percentage applicable to the Eligible
Employee’s election to defer any portion of his Bonus shall be set forth in the
Deferred Compensation Election Form. Notwithstanding anything to the contrary
contained in this Plan, the Maximum Deferral Percentage applicable to the amount
of the Bonus which any Participant shall be permitted to defer his receipt of
for any Plan Year, shall be equal to one hundred percent (100%) of the Bonus
payable to the Participant under the terms of the Annual Bonus Plan for services
performed in the immediately preceding calendar year.

12



--------------------------------------------------------------------------------



 



     4.03 Procedure for Making Base Salary and Bonus Deferrals. In order for a
an Eligible Employee to defer his receipt of any portion of the Base Salary,
which is payable to the Eligible Employee for services rendered in a calendar
year, the Eligible Employee must execute and deliver a Deferred Compensation
Election Form to the Committee on or before December 31 of the calendar year
immediately preceding the year in which the services giving rise to the payment
of such Base Salary will be performed. In order for an Eligible Employee to
defer his receipt of any portion of the Bonus, if any, which is payable to the
Eligible Employee under the terms of the Annual Bonus Plan, the Eligible
Employee must execute and deliver a Deferred Compensation Election Form to the
Committee on or before June 30 of the calendar year in which the services giving
rise to the payment of such Bonus are performed
     4.04 Effect of Base Salary and Bonus Deferrals. If an Eligible Employee
elects to defer his receipt of all or any portion the Base Salary which he is
entitled to receive for services performed for the Company for a calendar year
or all or any portion of any Bonus which he is entitled to receive under the
Annual Bonus Plan for services performed for the Company for a calendar year,
the portion of the Base Salary or Bonus which the Eligible Employee has elected
to defer the receipt of (as set forth in the Deferred Compensation Election Form
which the Eligible Employee has delivered to the Committee) shall not be paid to
the Eligible Employee at the time such Base Salary or Bonus would otherwise have
been paid and, instead, the Eligible Employee’s Account shall be credited with a
number of Base Salary Deferral Units or Bonus Deferral Units, as applicable,
equal to the number of Shares (including fractional Shares) which could have
been purchased with the amount of the Base Salary or Bonus, as applicable, that
has been deferred by the Participant at a price per Share equal to: (a) in the
case of a deferral by an Eligible Employee of any portion of his Base Salary,
the Fair Market Value of one Share determined as of the last day of the
applicable calendar quarter in which the Base Salary Deferral Units are to be
credited to the Eligible Employee’s Account with respect to the Base Salary of
the Eligible Employee which was deferred in such calendar quarter; and (b) in
the case of a deferral by an Eligible Employee of a portion of his Bonus, the
Fair Market Value of a Share determined as of the date as of which the portion
of the Eligible Employee’s Bonus which has been deferred would otherwise have
been paid to the Eligible Employee.
ARTICLE 5.
DEFERRAL OF DIRECTOR FEES
     5.01 Director Fee Deferrals. Each Eligible Director shall be entitled to
defer his receipt of all or any portion of his Director Fees by executing and
delivering a Deferred Director Fee Election Form to the Committee within the
time provided for by Section 5.02 hereof. An Eligible Director’s election to
defer any portion of his Director Fees shall become irrevocable upon his
delivery to the Committee of his executed Deferred Director Fee Election Form.
Notwithstanding the foregoing, with respect to any individual who first becomes
a member of the Board of Directors after the effective date of this amendment
and restatement, the maximum amount of the Director Fee which may be deferred by
such Eligible Director in the first calendar year that such individual is an
Eligible Director shall be equal to the Director Fee payable to such Eligible
Director for the first calendar year multiplied by a fraction, the numerator of
which is the number of days remaining in the calendar year beginning on the date
the Eligible Director

13



--------------------------------------------------------------------------------



 



delivers his executed Deferred Director Fee Election Form to the Committee and
the denominator of which is the number of days remaining in the calendar year
beginning on the date the Eligible Director first becomes a member of the Board
of Directors.
     5.02 Procedure for Making Director Fee Deferrals. In order for an Eligible
Director to defer his receipt of any portion of the Director Fees which he is
entitled to receive for any calendar year, he must execute and deliver a
Deferred Director Fee Election Form to the Committee on or before December 31 of
the calendar year immediately preceding the calendar year in which any portion
of the Director Fees to be deferred by the Eligible Director are to be paid.
With respect to Director Fees payable to an Eligible Director for the first
calendar year in which the individual is an Eligible Director, the Eligible
Director must execute and deliver a Deferred Director Fee Election Form to the
Committee within thirty (30) days following his election to membership on the
Board of Directors in order to defer his receipt of any portion of such Director
Fees.
     5.03 Effect of Director Fee Deferrals. If an Eligible Director elects to
defer his receipt of any portion of the Director Fees payable to the Eligible
Director for a calendar year, the portion of the Director Fees which the
Eligible Director has elected to defer the receipt of (as set forth in the
Deferred Director Fee Election Form which the Eligible Director has delivered to
the Committee) shall be withheld from the Director Fees which are payable to the
Eligible Director for the calendar year in which the Eligible Director has
elected to defer his receipt of any portion of his Director Fees and instead,
the Eligible Director’s Account shall be credited with a number of Director Fee
Deferral Units equal to the number of Shares (including fractional shares) which
could have been purchased with the amount of the Director Fees withheld from
Directors Fees otherwise payable to the Eligible Director at a price per Share
equal to the Fair Market Value of a Share determined as of the date the Director
Fee Deferral Units are allocated to the Eligible Director’s Account as provided
for in the Deferred Director Fee Election Form. In addition, if an Eligible
Director has elected to defer any portion of his Retainer Fee, the total number
of Director Fee Deferral Units to be allocated to the Account of the Eligible
Director shall include (in a sub-account to be established by the Committee) a
number of Retainer Fee Deferral Units equal to the number of Shares which could
have been purchased with the amount of the Retainer Fee withheld from the
Eligible Director’s Retainer Fee at a price per Share equal to the Fair Market
Value of a Share determined as of the date the full amount of the Eligible
Director’s Retainer Fee (or any applicable installment thereof) would otherwise
have been paid to the Eligible Director.
ARTICLE 6.
MATCHING AND OTHER ALLOCATIONS
     6.01 Matching Allocations. For each Plan Year that this Plan is in effect,
the Company shall make an allocation of Matching Units to the Account of each
Eligible Employee with respect to whom Base Salary Deferral Units and/or Bonus
Deferral Units have been credited as provided for by Section 4.04 and, if an
Eligible Director has elected to defer any portion of his Retainer Fee, to the
Account of each Eligible Director with respect to whom Retainer Fee Deferral
Units have been credited as provided for by Section 5.03. The number of Matching
Units to be credited to the Account of an Eligible Employee for any Plan Year in

14



--------------------------------------------------------------------------------



 



which Base Salary Deferral Units have been credited to such Eligible Employee’s
Account shall be equal to the aggregate number of Shares (including fractional
shares) which could be purchased, at a price per share equal to the Fair Market
Value of a Share determined as of the date that Base Salary Deferral Units are
credited to the Eligible Employee’s Account, with an amount equal to: (a) the
aggregate amount of the Base Salary deferred by the Eligible Employee;
multiplied by (b) the Eligible Employee’s applicable Matching Percentage. The
number of Matching Units to be credited to the Account of an Eligible Employee
for any Plan Year in which Bonus Deferral Units have been credited to such
Eligible Employee’s Account shall be equal to the aggregate number of Shares
(including fractional shares) which could be purchased, at a price per share
equal to the Fair Market Value of a Share determined as of the date that Bonus
Deferral Units are credited to the Eligible Employee’s Account, with an amount
equal to: (y) the aggregate amount of the Bonus deferred by the Eligible
Employee; multiplied by (z) the Eligible Employee’s applicable Matching
Percentage. The number of Matching Units to be credited to the Account of an
Eligible Director for any Plan Year in which Retainer Fee Deferral Units have
been credited to such Eligible Director’s Account shall be the same as the
number of Retainer Fee Deferral Units credited to the Eligible Director’s
Account for such Plan Year.
     6.02 Forfeiture of Matching Units. If an Eligible Employee’s employment
with the Company is terminated before he has attained at least age sixty (60),
the Matching Units credited to the Eligible Employee’s Account shall be
forfeited on the date the Eligible Employee’s employment is terminated. If an
Eligible Director’s service as a member of the Board of Directors of the Company
is terminated before he has attained age sixty (60), the Matching Units credited
to the Eligible Director’s Account shall be forfeited. Notwithstanding the
foregoing, if an Eligible Employee’s employment with the Company is terminated
in connection with a Change in Control or if an Eligible Director’s service with
the Company is terminated in connection with a Change in Control, the number of
Matching Units credited to the Account of the Eligible Employee and the number
of Matching Units credited to the Account of the Eligible Director shall not be
forfeited even though the Eligible Employee or the Eligible Director has not
attained age sixty (60).
     6.03 Certain Anti-Dilutive Adjustments. In the event of any change in the
number of outstanding Shares of Common Stock without receipt of consideration by
the Company resulting from any stock dividend, stock split, recapitalization,
reorganization, merger, consolidation, split-up, combination or exchange of
Shares, or any rights offering to purchase Shares of Common Stock at a price
substantially below fair market value, or any similar change affecting the
Shares of Common Stock the number of Restricted Units credited to a
Participant’s Account on the date of such change shall be appropriately adjusted
consistent with such change in such manner as the Committee, in its sole
discretion, may deem equitable to prevent substantial dilution or enlargement of
the rights granted to, or available for, the Participants hereunder.
ARTICLE 7.
ACCOUNTS
     7.01 Participant’s Account. The Committee shall establish and maintain an
Account in the name of each Eligible Employee to which the Committee shall
allocate Base Salary Deferral Units, Bonus Deferral Units and Matching Units. In
addition, the Committee shall

15



--------------------------------------------------------------------------------



 



establish and maintain an Account in the name of each Eligible Director to which
the Committee shall allocate Director Fee Deferral Units (including, if
applicable, a sub account separately identifying the number of Director Fee
Deferral Units which are Retainer Fee Deferral Units) and Matching Units.
Thereafter, at the time a Participant becomes entitled to a distribution of the
value of the Restricted Units credited to his Account, the Participant’s Account
shall be credited (hypothetically and for accounting purposes only) with a
dollar amount determined as provided in Section 8.01 below. The Accounts
established by the Committee for Participants in connection with its
administration of this Plan shall be for recordkeeping purposes and shall not
require any segregation of any assets of the Company.
     7.02 Time of Allocation. In each Plan Year in which an Eligible Employee
does not, pursuant to the Eligible Employee’s election, receive payment of a
portion of Base Salary which is payable to him in such Plan Year (which Base
Salary deferral is based on the Eligible Employee’s election, made in the
preceding Plan Year, to defer the payment of any Base Salary the Eligible
Employee might earn for such Plan Year), the Base Salary Deferral Units and
Matching Units required to be allocated to the Eligible Employee’s Account shall
be allocated to the Eligible Employee’s Account as of the last day of each
calendar quarter during the Plan Year with respect to which the Eligible
employee has elected to defer a portion of his Base Salary. In each Plan Year in
which an Eligible Employee does not, pursuant to the Eligible Employee’s
election, receive payment of the amount of the Bonus which is payable to him in
such Plan Year (which Bonus deferral is based on the Eligible Employee’s
election to defer the payment of any bonus the Eligible Employee might earn for
services performed in such preceding Plan Year), the Bonus Deferral Units and
Matching Units required to be allocated to the Eligible Employee’s Account shall
be allocated to the Eligible Employee’s Account as of the date Eligible Employee
would have been paid the portion of his Bonus (attributable to services
performed in the preceding Plan Year) which he has elected to defer. In each
Plan Year in which an Eligible Director defers any portion of the Director Fees
which are payable to him in such Plan Year (which Director Fee deferral is based
on the Eligible Director’s election, made in the preceding Plan Year), the
Director Fee Deferral Units required to be allocated to the Eligible Director’s
Account shall be allocated to the Eligible Director’s Account as of the date
provided for in the Deferred Director Fee Election Form and, if the Eligible
Director has elected to defer any portion of his Retainer Fee, Matching Units
attributable to the Eligible Director’s deferral of a portion of his Retainer
Fee shall be allocated to the Eligible Director’s Account on the date provided
for in the Deferred Director Fee Election Form.
     7.03 Allocation Does Not Vest Any Interest. The fact that Base Salary
Deferral Units, Bonus Deferral Units, Director Fee Deferral Units and Matching
Units have been allocated to the Account of a Participant shall not vest in such
Participant or any Beneficiary any right, title or interest in any assets of the
Company except at such time or times and upon the terms and conditions herein
provided.
     7.04 Statement of Account. At the time that Base Salary Deferral Units,
Bonus Deferral Units, Director Fee Deferral Units and Matching Units are
credited to a Participant’s Account (as provided for in Section 7.02 above) the
Committee shall provide a written notice to the Participant which states the
number of Base Salary Deferral Units, Bonus Deferral Units or the number of
Director Fee Deferral Units (whichever the case may be) and the number of

16



--------------------------------------------------------------------------------



 



Matching Units credited to the Participant’s Account in connection with the
Participant’s deferral of his receipt of all or a portion of his Base Salary,
the Participant’s deferral of his receipt of a portion of his Bonus or the
Participant’s deferral of his receipt of a portion of his Director Fees,
together with a statement of the total number of Base Salary Deferral Units,
Bonus Deferral Units or the total number of Director Fee Deferral Units
(whichever the case may be) and the total number of Matching Units credited to
the Participant’s Account as of such date. In addition, as soon as practicable
following the end of each Plan Year, the Committee shall deliver: (a) to each
Eligible Employee that is a Participant: (i) a statement of the total number of
Base Salary Deferral Units, and Matching Units which are credited to the
Eligible Employee’s Account, and (ii) a statement of the total number of Bonus
Deferral Units, and Matching Units which are credited to the Eligible Employee’s
Account; and (b) to each Eligible Director that is a Participant, a statement of
the total number of Director Fee Deferral Units and Matching Units which are
credited to the Eligible Director’s Account. Finally, if, as provided by
Section 8.01 hereof, the Participant’s Account is converted to cash (for
accounting purposes), as soon as practicable following the end of each Plan Year
that the Participant continues to have a balance in his Account, the Committee
shall deliver to such Participant a statement of the value of the Participant’s
Account and the amount of interest credited to the Participant’s Account for the
Plan Year.
ARTICLE 8.
DISTRIBUTIONS
     8.01 Conversion of Account. (a) If an Eligible Employee’s employment with
the Company and all of its Affiliates is terminated, the Committee shall convert
the total number of Restricted Units credited to the Account of the Eligible
Employee to a cash value equal to the number of Restricted Units credited to the
Eligible Employee’s Account determined as of the date the Eligible Employee’s
employment is terminated multiplied by the Fair Market Value of one Share
determined as of the day immediately preceding the date an Eligible Employee’s
employment is terminated. For purposes of this Section 8.01(a), the total number
of Restricted Units which are credited to a Eligible Employee’s Account as of
the date the Eligible Employee’s employment is terminated shall not include any
Matching Units which are forfeited pursuant to the provisions of Section 6.02
hereof.
          (b) If an Eligible Director’s membership on the Board of Directors is
terminated, the Committee shall convert the number of Restricted Units credited
to the Account of the Eligible Director to a cash value equal to the number of
Restricted Units credited to the Eligible Director’s Account determined as of
the date the Eligible Director’s membership on the Board of Directors is
terminated multiplied by the Fair Market Value of one Share determined as of the
day immediately preceding the date the Eligible Director’s membership on the
Board of Directors is terminated. For purposes of this Section 8.01(b), the
total number of Restricted Units which are credited to an Eligible Director’s
Account shall not include any Matching Units which are forfeited pursuant to the
provisions of Section 6.02 hereof.
          (c) Upon the occurrence of a Change in Control, the Committee shall
convert the total number of Restricted Units credited to the Accounts of all
Participants to a cash value equal, in the case of each Participant, to the
number of Restricted Units credited to the

17



--------------------------------------------------------------------------------



 



Participant’s Account determined as of the date the Change in Control occurs
multiplied by the Fair Market Value of one Share determined as of the date the
Change in Control occurs. The conversion of the Participant’s Account to a cash
value shall be for accounting purposes only and shall not require any
segregation of any assets of the Company.
     8.02 Crediting of Interest. Unless a Participant’s Account is distributed
in one lump sum payment pursuant to Section 8.06 hereof, at the end of each Plan
Year following the occurrence of an event giving rise to such installment
distribution, the Committee shall increase the cash value of the Participant’s
Account by interest at an annual rate equal to the Applicable Interest Rate. The
amount of the interest to be credited to the Participant’s Account shall be
compounded annually.
     8.03 Distribution of the Participant’s Account. If the employment of an
Eligible Employee that is a Key Employee is terminated for any reason other than
death, the value of such Key Employee’s Account shall be distributed in five
(5) consecutive annual installments beginning in the month of January
immediately following the end of the six (6) month period beginning on the date
the Key Employee’s employment is terminated and continuing in each succeeding
January thereafter until the fifth (5th) January following the end of such six
(6) month period, at which time the entire remaining balance in the Eligible
Employee’s Account shall be distributed to the Participant.
          In addition, if the employment of a an Eligible Employee that is not a
Key Employee is terminated or if the employment of an Eligible Employee that is
a Key Employee is terminated as a result of his death, the value of such
Eligible Employee’s Account shall be distributed to the Eligible Employee in
five (5) consecutive annual installments beginning in the month of January
immediately following the date the Eligible Employee’s employment is terminated
and continuing in each succeeding January thereafter until the fifth (5th)
January following the date the Eligible Employee’s employment is terminated, at
which time the entire remaining balance in the Eligible Employee’s Account shall
be distributed to the Eligible Employee.
          Finally, if an Eligible Director’s membership on the Board of
Directors is terminated, the value of such Eligible Director’s Account shall be
distributed to the Eligible Director in five (5) consecutive annual installments
beginning in the month of January immediately following the date the Eligible
Director’s membership on the Board of Directors is terminated and continuing in
each succeeding January thereafter until the fifth (5th) January following the
date the Eligible Director’s membership on the Board of Directors is terminated
at which time the entire remaining balance in the Eligible Director’s Account
shall be distributed to the Eligible Director.
          For purposes of the foregoing provisions of this Section 8.03, the
amount of each annual installment shall be equal to the value of the
Participant’s Account determined as of the day immediately preceding the date
the installment is to be paid, divided by the total number of annual
installments remaining to be paid to the Participant.
     8.04 Payment of Account. Amounts required to be distributed to a
Participant

18



--------------------------------------------------------------------------------



 



pursuant to Sections 8.03 shall be paid in one payment in the month of January
in which any such distribution is to be made, in cash, less the amount of any
withholding taxes due with respect to any such payment.
     8.05 Distribution on a Change in Control. Upon the occurrence of a Change
in Control, each Participant shall be paid an amount equal to the number of
Restricted Units credited to his Account, determined as of the date the Change
in Control occurs, multiplied by the Fair Market Value of a Share, determined as
of the date the Change in Control occurs, less any applicable withholding taxes.
Upon the occurrence of a Change in Control, the amount required to be paid to a
Participant shall be paid to the Participant in cash in one lump sum payment on
the date the Change in Control occurs.
     8.06 Distributions on Death. Any payment or distribution required to be
made to a Participant under the terms of this Plan shall, in the event of the
death of the Participant, be paid to the Participant’s Beneficiary at the same
time and in the same manner as the payments would have been made to the
Participant if he had not died.
ARTICLE 9.
ADMINISTRATION
     9.01 The Committee. Except as provided in Section 1.14 hereof with respect
to Executive Officers and non-Employee Directors, the Committee shall consist of
the President and two (2) additional senior level management employees of the
Company, selected by the President and employed in a position which is at the
director level or any more senior position, which Committee shall be the
administrative committee which administers the Plan as the plan administrator.
The employees of the Company who are designated as being the member of the
Committee for purposes of administering the Plan for Eligible Employees who are
not Executive Officers or non-Employee Directors may be changed by the President
of the Company in his discretion. Any member of the Committee may resign by
delivering his written resignation to the Board of Directors. Vacancies arising
by resignation, death, removal or otherwise shall be filled by the Board of
Directors of the Company. If at any time no members are currently serving as the
Committee, or if no Committee is appointed, the Board of Directors of the
Company shall be deemed to be the Committee.
     9.02 General Duties and Responsibilities. The Committee shall administer
the Plan in accordance with its terms and shall have all powers necessary to
carry out the provisions of the Plan. Any interpretation, construction or
determination made in good faith shall be final and conclusive. The Committee
may correct any defect, supply any omission, or reconcile any inconsistency in
such manner and to such extent as shall be deemed necessary or advisable to
carry out the purpose of this Plan.
     9.03 Allocation and Delegation of Responsibilities. The Committee may
engage agents to assist it in carrying out the ministerial, clerical and
recordkeeping portion of its administrative functions hereunder. The Committee
members are expressly authorized to allocate among themselves and/or delegate to
other named persons or parties, any ministerial,

19



--------------------------------------------------------------------------------



 



clerical and recordkeeping responsibilities of the Committee relating to the
administration of the Plan.
     9.04 Records, Reporting and Disclosure. The Committee shall maintain all
the records necessary for the administration of the Plan. The Committee shall
also be responsible for preparing and filing such annual reports and tax forms
as may be required by law. The Committee shall furnish and/or make available for
inspection by each Participant covered under the Plan and to each Beneficiary
who is entitled to receive benefits under the Plan, such information and reports
as may be required by law.
     9.05 Expenses and Compensation. The expenses necessary to administer the
Plan shall be borne by the Company. Expenses include, but are not limited to,
those involved in retaining necessary professional assistance from an attorney,
an accountant or an actuary. The Company shall furnish the Committee with such
ministerial, clerical and other administrative assistance as is necessary in the
performance of its duties.
     9.06 Information from the Company. To enable the Committee to perform its
functions, the Company shall supply full and timely information to the Committee
on all matters relating to the Compensation of all Participants that are
Eligible Employees, their employment, their retirement, death, disability or
termination of employment, and such other pertinent facts as the Committee may
require. The Committee is entitled to rely on such information as is supplied by
the Company and shall have no duty or responsibility to verify such information.
     9.07 Multiple Signatures. In the event that more than one person has been
duly nominated to serve on the Committee, one signature may be relied upon by
any interested party as conclusive evidence that the Committee has duly
authorized the action therein set forth and as representing the will of and
binding upon the whole Committee. No person receiving such documents or written
instructions and acting in good faith and in reliance thereon shall be obliged
to ascertain the validity of such action under the terms of this Plan. The
Committee shall act by a majority of its members at the time in office and such
action may be taken either by a vote at a meeting or in writing without a
meeting.
     9.08 General Fiduciary Liability. The Company, its Board of Directors, the
Committee and each member of the Committee shall not be liable for any actions
taken or omitted by any of them except for such acts involving gross negligence
or willful misconduct of the party to be charged. Nothing contained in this
Section 9.08 shall be deemed to release, discharge or otherwise limit the
liability of the Company, and any successor in interest to the Company for
payment to Participants of the amounts described in this Plan.
ARTICLE 10.
AMENDMENT AND TERMINATION
     10.01 Amendment. The Board of Directors of the Company shall have the right
at any time and from time to time, without the consent of any Participant or
Beneficiary, to amend, in whole or in part, any or all of the provisions of this
Plan. Notwithstanding the foregoing, no

20



--------------------------------------------------------------------------------



 



amendment to the Plan shall be effective to the extent that it has the effect of
decreasing the value of a Participant’s Account determined as of the date any
such amendment is adopted, to the extent it has the effect of depriving any
Participant or the Beneficiary of any Participant of any amount which, as of the
date such amendment is adopted, has irrevocably become payable (whether
immediately or in the future) to such Participant or Beneficiary under the terms
of this Plan as in effect on the day immediately preceding the date on which
such amendment is executed or to the extent that it accelerates the timing of
any payment to be made pursuant to the terms of this Plan.
     10.02 Termination. Subject to the limitation on the right to amend this
Plan contained in Section 10.01 hereof, the Company, by action of its Board of
Directors shall have the right at any time to discontinue its allocations
hereunder and to terminate this Plan. Upon termination of this Plan, any amounts
payable to any Participants or Beneficiaries at the time this Plan is terminated
shall continue to be payable to such Participants or Beneficiaries as provided
for by this Plan.
ARTICLE 11.
MISCELLANEOUS
     11.01 No Rights Created by Plan - Terms of Employment Not Affected. Neither
the establishment of the Plan nor any modification hereof, nor the creation of
any fund or account, nor the payment of any benefits, shall be construed as
giving to any Participant, Beneficiary or other person any legal or equitable
right against the Company, his Employer or any officer or Employee thereof or
the Committee, except as herein provided. Under no circumstances shall
participation in this Plan by an Employee constitute a contract of continuing
employment or in any manner obligate the Employer to continue the services of an
Employee. In addition, under no circumstances shall participation in this Plan
by a non-Employee Director constitute an agreement of the Company, the Board of
Directors or the shareholders of the Company to continue to nominate and elect
the non-Employee Director as a member of the Board of Directors.
     11.02 Participants Rights Unsecured. The Plan shall at all times be
entirely unfunded and no provision shall at any time be made with respect to
segregating any assets of the Company for payment of any distributions
hereunder. The rights of a Participant or his Beneficiary to receive a
distribution hereunder shall be an unsecured claim against the general assets of
the Company and neither the Participant nor his Beneficiary shall have any
rights in or against any specific assets of the Company.
     11.03 No Guaranty of Benefits. This Plan has been established, in part, to
provide for the deferral of compensation of a select group of highly compensated
Employees of the Company. This Plan is unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974, as
amended. Nothing contained in this Plan shall be deemed to constitute a guaranty
by the Company or any other entity or person that the assets of the Company will
be sufficient to pay the benefits hereunder.

21



--------------------------------------------------------------------------------



 



     11.04 Benefits Non-Assignable. No benefit which shall be payable to any
person under this Plan, (including a Participant or his Beneficiary), shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same shall be void and no such
benefit shall in any manner be liable for, or subject to, the debts, contracts,
liabilities, engagements or torts of any such person, nor shall it be subject to
attachment or legal process for or against such person, and the same shall not
be recognized by the Committee, except to such extent as may be required by law.
     11.05 Construed Under Applicable Federal Law and New York Law. This Plan
shall be construed according to applicable Federal Law and the laws of the State
of New York and all provisions hereof shall be administered according to such
laws.
     11.06 Masculine Gender to Include Feminine; Singular to Include Plural.
Wherever any words are used herein in the masculine gender they shall be
construed as though they were also used in the feminine gender in all cases
where they would so apply, and wherever any words are used herein in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply.
     11.07 Headings No Part of Plan. Heading of sections and subsections of this
Plan are inserted for convenience of reference only. They constitute no part of
this Plan are not to be construed in the construction hereof.
     11.08 Effective Date of Amendment and Restatement. This amendment and
restatement of the Plan amends and restates the provisions of the Plan effective
as of the date, set forth below, on which it is executed by an authorized
officer of the Company and supercedes the provisions of the Plan as in effect
immediately prior to such date.
     11.09 Counterparts. This Plan may be executed in several counterparts, each
of which shall be deemed an original, and said counterparts shall constitute but
one and the same Plan and may be sufficiently evidenced by any one counterpart.
     11.10 409A Savings Clause. If and to the extent that any provision of this
Plan would result in the payment or deferral of compensation in a manner which
does not comply with the provisions of Section 409A of the Code and the Treasury
regulations promulgated thereunder, such provisions shall, to the maximum extent
possible, be construed and interpreted in a manner which will cause such
provisions to be implemented in a manner which complies with the applicable
requirements of Section 409A and the Treasury regulations promulgated thereunder
so as to avoid subjecting any Participant to taxation under
Section 409A(a)(i)(A) of the Code.
          IN WITNESS WHEREOF, the Gibraltar Industries, Inc. has caused this
Plan to be executed as of the 30th day of December, 2008.
GIBRALTAR INDUSTRIES, INC.
By /s/ Paul M. Murray           

22